Title: To George Washington from William Moultrie, 23 February 1787
From: Moultrie, William
To: Washington, George

 

Sir
Charleston [S.C.] February 23rd 1787

Your Excellency’s Circular Letter, addressed to me, as President of the Society of the Cincinnati of this State, wherein you were pleased to express your desire of not being re-elected President of the Order on their next general Meeting—I did myself the Honor of laying before the Society at an extra meeting held the 12th instant.
At the same time that we return your Excellency our Sincere thanks for the Honor you have conferred on us during your Presidency, and the Sentiments of attachment which you have expressed for the Society—we must lament the Causes you have assigned for declining being again elected at the next General Meeting, as they appear to be almost insuperable bars, to any hopes of prevailing on you, once again, to accept of being President.
Yet Sir, Since the date of your Letter, an Event has happened which may prove more favourable to our hopes and wishes—Your Country Still holding you in View, when her first Characters are required to come forward and Act for her good—have made choice of your Excellency in her Delegation to the Convention of the States which is to meet at Philadelphia in May next—a Serious and truly important Call! and which your Excellency’s regard for the general Interests of America, has Occasioned you to forego all other considerations, and quitting the desireable Sweets of retirement, accept the appointment—Thus then shall we hope that, as the general triennial Meeting of the Society will be convened at the same time and at the same place, Your Excellency will find less difficulty in complying with the ardent wish of this State’s Society—and that you will again be President.
We have once more to Offer to you, Sir, our Sincere thanks for the Honor the Society has gained by your Patronage—and to offer to Heaven unfeigned prayers that your Excellency’s health, happiness and prosperity may be continued, and that you may long be spared—for the benefit of your Country and Mankind. I have the Honor to be, Your Excellency’s Most Obedient Humble Servant

Willm Moultrie

